 Case 1:18-cr-00457-AMD Document 54 Filed 06/03/19 Page 1 of 4 PageID #: 414
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
AAS:DKK/JN                                            271 Cadman Plaza East
F.#2017R05903                                         Brooklyn, New York 11201


                                                      June 3, 2019

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Huawei Technologies Co., Ltd., et al.
                       Criminal Docket No. 18-00457 (AMD)

Dear Judge Donnelly:

               The government respectfully submits this response to Huawei Tech’s and Huawei
USA’s (collectively, “Huawei”) “Motion for the Court to Review the Government’s Redactions”
to the government’s Motion to Disqualify James M. Cole, Esq. (“Redaction Motion”). (See Dkt.
No. 51.) The government has already submitted to the Court copies of the Motion to Disqualify
showing the various portions that were redacted and explained why the redactions are proper.
The defendants’ request for the disclosure of additional information should be rejected for the
following reasons.

                First, the defendants’ motion flips the paradigm at issue on its head, arguing that a
party seeking to disqualify its former attorney should be required to reveal to the attorney’s new
client the very information it is trying to prevent the new client from learning. Indeed, the
defendants suggest that the government may try to disqualify Cole, in order to prevent him from
using the government’s confidential information to aid Huawei, only if it first provides Huawei
with that privileged information. (See Redaction Motion at 8 n. 3.) Not surprisingly, the
defendants fail to cite any support for this proposition. The government’s ability to protect its
confidential and privileged information through a disqualification motion would be irreparably
harmed if the government had to reveal the very information it was trying to protect in order to
pursue the motion.

                Second, contrary to the defendants’ arguments, their Sixth Amendment rights do
not “trump” the government’s need to protect its former attorney from disclosing privileged
information to the defendants. This is particularly true here, where Huawei entered into the
attorney client relationship with Cole knowing that Cole had recently served as Deputy Attorney
 Case 1:18-cr-00457-AMD Document 54 Filed 06/03/19 Page 2 of 4 PageID #: 415



General (“DAG”). 1 Similarly, Cole chose to represent Huawei, in spite of his previous work as
DAG. It is these choices that have created the current situation, not the government’s choice to
prevent its former attorney from using its privileged information against the government.
Huawei concedes that it does not have an absolute right to counsel of its choice. Nor has it
shown that it has any right to the confidential information Cole possesses or the redacted
information in the government’s brief. In other words, the government’s interest in protecting
the redacted information far outweighs any interest Huawei has in receiving it. Huawei should
not benefit from its decision to retain conflicted counsel to the government's detriment.

                Third, Huawei argues that the “slightly less redacted version [of the motion]
shown privately to Mr. Cole earlier this month included [no] information that would cause a
reasonable lawyer to recuse himself from this matter.” (Redaction Motion at 2.) This argument
is without merit. The version of the motion shown to Cole was not “slightly less redacted” than
the public version—it was significantly less redacted, including through the disclosure of
classified information. 2 The version shown to Cole demonstrated a conflict requiring
disqualification—and certainly provided enough information upon which to form an opposition
to the motion. Moreover, it is not clear how defense counsel can assert that the redactions in the
publicly filed version of the Motion to Disqualify and the version of the Motion to Disqualify
shown to Cole are substantially similar, because Cole was not authorized to discuss the version
he reviewed with Huawei or with his co-counsel.

                 Cole does not argue in his affidavit that the version of the motion he reviewed
fails as a matter of law to establish his disqualification. Instead, he merely asserts that he did not
receive as many facts as he believes were required to establish the need for disqualification, and
that he does not “recollect[]” the facts discussed in the motion. But the question of what Cole
“recollects” is irrelevant once the government shows that Cole actually has relevant privileged
information to use in this matter, or even just shows that the former matter is “substantially
related” to this one. See, e.g., United States v. Prevezon Holdings Ltd., 839 F.3d 227, 241 (2d
Cir. 2016) (once a substantial relationship between two cases is established, the moving party “is
entitled to the benefit of an irrebuttable presumption that confidences were shared”). The
government has made that showing here. 3 In addition, the Cole affidavit incorrectly states that

       1
         The government reiterates that its motion does not seek to disqualify any other lawyer at
Sidley Austin or at Jenner & Block. As a result, the defendants’ Sixth Amendment interest
weighs even less, given that the defendants will still be represented by the numerous other
attorneys whom the defendants have chosen. The government merely seeks to prevent a single
attorney—the one lawyer on the defense team who clearly has access to information to which the
defendants are not entitled—from representing the defendants.
       2
         On May 2, 2019, the government submitted to the Court the version of the Motion to
Disqualify provided to Cole. The government also submitted to the Court a redline showing all
the redactions made to the publicly filed version of the Motion to Disqualify.
       3
        Regardless of what Cole recalls at the moment, nothing will prevent possible
refreshment of Cole’s memory regarding confidences shared with him while DAG—to the
government’s detriment.


                                                  2
 Case 1:18-cr-00457-AMD Document 54 Filed 06/03/19 Page 3 of 4 PageID #: 416



the government “provided me with no further information since that time.” In fact, the version
of the motion provided to Cole contains information about the nature of the conflict, including
classified information, not previously provided to him.

                Moreover, the defendants’ repeated assertions that the government has “revealed
nothing to Huawei” regarding the basis of the conflict, and that the government has concealed
“all information about why disqualification” is warranted, also are incorrect. (See Redaction
Motion at 1, 5.) The Motion to Disqualify explains that the conflict arises from a specific
investigation in which Cole was involved in his role as DAG. As the government explained, that
was the extent of the information that could be revealed without providing some of the very
information the government seeks to prevent from being used improperly.

                Fourth, the defendants’ efforts to distinguish certain authority cited by the
government to argue they are entitled to more information is unpersuasive. The conflict
presented here is unprecedented. The government is not aware of any situation in which a
former DAG—or other senior DOJ official—has attempted to represent a client when he had
previously been involved in a substantially related matter while serving as DAG, let alone when
the former representation involved classified information. It is therefore not surprising that, in
other contexts, a party moving to disqualify a former attorney has provided more information
than may have been provided in this case. At best, the defendants’ reading of the case law
establishes that the government should do what it has done here—provide the public and the
defendant with the information about the nature of the conflict to the extent possible, and provide
a full and complete picture of the conflict to the Court. 4

               Finally, nothing in the defendants’ brief points to any materially improper
redaction on the government’s part. As explained in the government’s submissions to the Court,
the redactions are appropriate, and there is no additional material information to which the
defendants are entitled. Should the Court have questions about specific redactions, the
government is prepared to answer them.



       4
          The defendants argue that Decora Inc. v. DW Wallcovering, Inc., 901 F. Supp. 161,
163–64 (S.D.N.Y. 1995), a case cited by the government in its letter to defense counsel, holds
that an ex parte submission may be used only to supplement a motion to disqualify a former
attorney. (See Redaction Motion at 6.) The case does not have such an absolute holding. And,
in any event, the government has followed the process in Decora: It has supplemented the public
motion, which identifies the conflict as stemming from Cole’s involvement in an investigation
while DAG, with an ex parte submission further to describe the conflict. Decora supports this
approach. There, the court explained that “[t]he substantial relationship test and the receipt of ex
parte submissions are designed to protect the confidences of the former client and to avoid the
necessity of its disclosing confidences to an adversary” and that “district courts should devise
methods, including in camera submissions, and other protective devices, to safeguard the
interests of the former client.” Id. Notably, the government has provided extensive information
to the Court to support the “searching fact-specific inquiry” that the defendants contend the case
law requires this Court conduct. (See Redaction Motion at 7-8.)


                                                 3
 Case 1:18-cr-00457-AMD Document 54 Filed 06/03/19 Page 4 of 4 PageID #: 417



               The defendants challenge a handful of specific redactions, but these redactions
apply to information that was properly withheld from the public. Huawei also is aware of much
of the information it claims to have been improperly withheld from it. For example, Huawei is
aware of the identity of the office issuing the 2017 subpoena—which has not been identified
publicly but was listed on the subpoena Huawei received—and the “Cole Discovery Request”—
which Cole recently sent to the government but did not file publicly.

                                       *      *         *

                For the forgoing reasons, Huawei’s argument that the government should provide
it with the very information it seeks to shield from disclosure by moving to disqualify Cole
should be rejected.

                                    Very truly yours,

                                    RICHARD P. DONOGHUE
                                    United States Attorney
                                    Eastern District of New York

                             By:          /s/ David K. Kessler
                                    Alexander A. Solomon
                                    Julia Nestor
                                    David K. Kessler
                                    Kaitlin T. Farrell
                                    Sarah M. Evans
                                    Assistant U.S. Attorneys
                                    (718) 254-7000

                                    DEBORAH L. CONNOR
                                    Chief
                                    Money Laundering and Asset Recovery Section
                                    Criminal Division, U.S. Department of Justice

                                    Laura M. Billings
                                    Christian J. Nauvel
                                    Trial Attorneys

                                    JAY I. BRATT
                                    Chief
                                    Counterintelligence and Export Control Section
                                    National Security Division, U.S. Department of Justice

                                    Thea D. R. Kendler
                                    David Lim
                                    Trial Attorneys

cc:    Defense counsel (by ECF)


                                              4
